DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (China Patent Document CN 110277435 A provided in IDS filed January 13, 2022, see translated portion provided for paragraph references throughout and refer to untranslated portion for figure references), hereinafter referenced as Li.


	Regarding Claim 1, Li discloses “A flexible display panel” (Figure 3 and Paragraph [0075], 1 – 2 ‘flexible display panel 100’), “comprising: a display substrate” (Figure 3, Item 110 ‘flexible substrate’, and Paragraph [0075], Line 2), “and a spacer arranged on a side of the display substrate away from a display side” (Figure 3, Item 150 ‘space filing layer’, and Paragraph [0087], Line 1 (Notice that space filing layer 150 provides a spacer that is arranged on a side of the display substrate that is away from the top displaying side.)), “wherein the spacer comprises a first side surface facing the display side of the display substrate” (Figure 3, Items 150 and 110 (Notice that spacer 150 has a topmost, first side that faces the display side of display substrate 100.)), “and a second side surface away from the display side of the display substrate” (Figure 3, Items 150 and 110 (Notice that spacer 150 has a bottommost, second side that is away from the topmost display side of display substrate 110.)), “the display substrate comprises an arc surface region close to an edge” (Figure 3, Item 110 (Notice that display substrate 110 has an arc surface region that is closed to a leftmost edge.)), “and a panel bending pad bent to the side of the display substrate away from the display side” (Figure 3, Item 110 (Notice that a non-displaying portion of display substrate 110 bends around to the bottommost side of spacer 150 to form a panel bending pad.)), “the panel bending pad is fixed on the second side surface of the spacer” (Figure 3, Items 110 and 150 (Notice that the portion of 110 serving as the panel bending pad is fixed to the bottommost side of spacer 150.)), “and a shape of the first side surface of the spacer is consistent with a shape of a portion of the display substrate facing the first side surface of the spacer” (Figure 3, Items 150 and 110 (Notice that planar shape of the topmost, first side surface of the spacer 150 is consistent with the planar shape of the display substrate 110 facing the topmost, first side of the spacer 150.)), “and a portion of the second side surface of the spacer corresponding to the arc surface region is a surface comprising a plane or a plurality of planes” (Figure 3, Items 150 and 110 (Notice the leftmost, second side surface of the spacer 150 provide a chamfered portion that provides two separate planes.)).
Regarding Claim 2, Li discloses everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the display substrate further comprises a plane region connected to the arc surface region” (Figure 3, Item 110 (Notice that display substrate 110 has a plane region located to the right of the leftmost arc surface region.)), “and the arc surface region is located between the plane region and the panel bending pad” (Figure 3, Item 110 (Notice that from top to bottom of Figure 3 that the leftmost arc surface region of display substrate 110 is located between the topmost plane region to the right and the panel bending pad below spacer 150.)).
Regarding Claim 3, Li discloses everything claimed as applied above (See Claim 2). In addition, Li discloses “wherein a display region of the display substrate comprises the plane region” (Figure 3, Item A1 ‘display area’, and Paragraph [0084], Lines 3 – 4 (Notice that that display region A1 comprises the rightmost plane region of display substrate 110.)), “and a portion of the second side surface of the spacer corresponding to the plane region is a plane parallel to the plane region” (Figure 3, Items 110 and 150 (Notice the a portion (i.e. rightmost) of the bottommost, second side surface of the spacer 150 is a plane that is parallel the plane region of display substrate 150.)).
Regarding Claim 4, Li discloses everything claimed as applied above (See Claim 2). In addition, Li discloses “wherein the second side surface of the spacer comprises a first plane corresponding to the arc surface region” (Figure 3, Items 150 and 110 (Notice that the second sider surface of spacer 150 comprises a first plane on a chamfered portion that corresponds to the arc surface region of display substrate 110.)), “and a second plane corresponding to the plane region” (Figure 3, Items 150 and 110 (Notice that the plane of the bottommost surface of spacer 150 provide a second pane that corresponds the plane region of display substrate 110.)), “and the first plane and the second plane are connected to each other, and there is an included angle between the first plane and the second plane” (Figure 3, Item 150 (Notice that the first chamfered plane and second plane of the bottommost surface of spacer 150 are connected to each other with an angle greater than 90 degrees between.)).
Regarding Claim 5, Li discloses everything claimed as applied above (See Claim 4). In addition, Li discloses “wherein the included angle is an obtuse angle that causes a smooth transition from the first plane to the second plane” (Figure 3, Item 150 (Notice that the angle between the first chamfered plane and the second plane of the bottommost surface of spacer 150 is obtuse and causes a smooth transition from the first to second plane.)).
Regarding Claim 6, Li discloses everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the display substrate further comprises a bending region located between the arc surface region and the panel bending pad” (Figure 3, Item 110 (Notice that display substrate 110 comprises a bending region (i.e. at least a portion at which a tangential line touching 110 runs from top to bottom of Figure 3) that is located between the leftmost arcing surface region and the panel bending pad disposed to the bottommost surface of spacer 150.)), “and the panel bending pad is bent to the side of the display substrate away from the display side through the bending region” (Figure 3, Item 110 (Notice that panel bending pad, as a portion of display substrate 110 fixed to the back of the second surface of spacer 150, is bent away from the display side of display substrate 110 through the bending region in between.)).
Regarding Claim 7, Li discloses everything claimed as applied above (See Claim 6). In addition, Li discloses “wherein the bending region is located in a lead region in a non-display region of the display substrate” (Figure 3, Items A3 ‘bending area’, A1 ‘display area’, and Paragraph [0078], Lines 4 - 8 (Notice that the bending region as described above is in the bending area A3 of the non-display portions of the display substrate 110 where signal lines area disposed.)).
Regarding Claim 8, Li discloses everything claimed as applied above (See Claim 6). In addition, Li disclose “wherein the bending region is coated with a protective adhesive” (Figure 3, Item 120 ‘protective layer’ and Paragraph [0081], Lines 1 – 2 (Notice in the embodiment of Figure 3 that the protective layer 120 (Line 2 of Paragraph [0080]) may be made of glue and cover the bending region as described above.)).
Regarding Claim 11, Li discloses everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the panel bending pad is attached to the second side surface of the spacer” (Figure 3, Item 110 (Notice that the panel bending pad portion of display substrate 110 is attached to the second side surface of spacer 150.)).
Regarding Claim 15, Li discloses everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the display substrate is a display substrate curved on at least one side” (Figure 3, Item 110 (Notice that display substrate 110 is curved on the leftmost side.)), “comprising at least one arc surface region close to at least one side” (Figure 3, Item 110 (Notice that at least one arc surface is located close to the leftmost side with curvature.)), “a plane region in the middle” (Figure 3, Item 110 (Notice to the right of the curved side having an arc surface, a plane region of 110 is provided toward the middle of the display.)), “a bending region and a panel bending pad close to a short side of the display substrate” (Figure 3, Item 110 (Notice the leftmost and short curved side of the display substrate 110 has a bending region (i.e. at least a portion at which a tangential line touching 110 runs from top to bottom of Figure 3)  an panel bending pad as described in Claim 1 above close to said short curved side.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tao et al. (China Patent Document CN 105789252 B, see translated NPL document for paragraph references and untranslated document for figure references), hereinafter referenced as Tao.
Regarding Claim 9, Li discloses everything claimed as applied above (See Claim 8). In addition, Li discloses “wherein the protective adhesive completely covers the bending region” (Figure 3, Items 120 and 110 (Notice the bending region of 110 is completely covered with protective adhesive 120.)), but fails to explicitly disclose where the “thicknesses of the protective adhesive at two ends of the bending region is smaller than a thickness of the protective adhesive in a middle region of the bending region”. However, Tao teaches a coating layer 90 made from adhesive that completely covers a bending region 14B (Figure 10) and has thickness at the ends being smaller than the thickness in the bend (Figure 10 (Notice the thinner portion where the curvature tapers off.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the “thicknesses of the protective adhesive at two ends of the bending region is smaller than a thickness of the protective adhesive in a middle region of the bending region” because one having ordinary skill in the art would want to conserve material at points where stress subsides and neutral surface adjustment is lesser needed.
Regarding Claim 10, Li and Tao, the combination of hereinafter referenced as LT, disclose/ teach everything claimed as applied above (See Claim 8). In addition, discloses disclose “wherein the protective adhesive comprises an ultraviolet curing protective adhesive or a polyester urethane adhesive” (Figure 3, Item 120 ‘protective layer’ and Paragraph [0081], Lines 1 – 2 (Notice in the embodiment of Figure 3 that the protective layer 120 (Line 2 of Paragraph [0080]) may be made of ultraviolet curing glue.)), but fails to explicitly disclose “to enable a lead layer of the bending region to be located at a neutral layer during bending formation”. However, Tao teaches coating layer 90 being made of ultraviolet light-curing adhesive to enable a flexible substrate 30 to be more neutrally located during bending (Figure 10 and Page 7, Lines 35 – 50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “to enable a lead layer of the bending region to be located at a neutral layer during bending formation” because one having ordinary skill in the art would want to adjust the neutral stress surface (Tao, Page 7, Lines 48 – 50).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dai et al. (China Patent Document CN 108447890 A, see translated NPL document for paragraph references), hereinafter referenced as Dai.
Regarding Claim 14, Li discloses everything claimed as applied above (See Claim 1). In addition, Li discloses where the material of the spacer 150 may be of a foam (Paragraph [0088], Line 1), but fails to explicitly disclose “wherein a material of the spacer layer includes any one or more of silica gel, polyimide, polypropylene, and polymethylmethacrylate”.
In a similar field of endeavor, Dai teaches an elastic layer for a pressure sensitive layer of a flexible display device made of polyimide foam (Page 4, Lines 19 – 27)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a material of the spacer layer includes any one or more of silica gel, polyimide, polypropylene, and polymethylmethacrylate” because one having ordinary skill in the art would want to provide a foam that is known to handle the compression experienced in an input display device.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding Claim 16, Li discloses everything claimed as applied above (See Claim 15). In addition, Li teaches “wherein the panel bending pad is provided with a first bonding part in bonded connection with a drive chip” (Paragraph [0078], Lines 9 – 11 (Notice the panel bending pad in area A4 includes display binding terminals, where at least one of the terminals provides a first bonding part that  is in bonded electrical connection with the alternative of a driving chip.)), “and a second bonding part arranged in bonded connection with a flexible printed circuit of the flexible display panel”  (Paragraph [0078], Line 9 – 11 (Notice that panel bending pad in area A4 includes display terminals, where at least another of the terminals provides a second bonding part in bonded electrical connection with the alternative of flexible circuit board.)). However, Li fails to explicitly disclose the bonded electrical connection with a driving chip and a flexible printed circuit occurring at the same time due to the “at least one” terminology.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a bonded electrical connection with both a driving chip and a flexible printed circuit because one having ordinary skill in the art would want to transfer signals from a driving chip to the bonding terminals of the flexible display panel through an extended connection. 
Regarding Claim 17, Li discloses/teaches everything claimed as applied above (See Claim 16). In addition, Li discloses “wherein the second bonding part is arranged close to an edge of the panel bending pad” (Figure 3 (Notice that all the display binding terminal (including said another terminal) are provided close to an end of the panel bending pad were areas A3 and A4 meet each other.)).
Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tomokawa (United States Patent Application Publication US 2020/0026931 A1), hereinafter referenced as Tomokawa.
Regarding Claim 18, Li discloses “A touch module, comprising: the flexible display panel of claim 1 (Refer back to the rejection of Claim 1 above for description of the flexible display panel of Li. In addition, notice that touch substrate 200 is shown in Figure 3.)), “and a touch assembly arranged on a display side of the flexible display panel” (Figure 3, Item 200 ‘touch substrate’ and Paragraph [0076], Line 5 (Notice that at least a touch substrate 200 provide a touch assembly on a display side of display substrate 110.), “wherein the touch assembly comprises a touch layer and a flexible printed circuit connected to the touch layer” (Figure 3, Items 200 and 210 ‘flexible circuit board’ (Notice that touch assembly comprises a touch layer 200 and flexible printed circuit board 210 connected to the touch layer 200.)), “the flexible printed circuit is bent to a side of the flexible display panel away from the display side” (Figure 3, Items 210 and 110 (Notice that flexible printed circuit board is bent to a side of display substrate 110 that is away from the displaying side.)). However, Li fails to explicitly disclose “and the flexible printed circuit is fixed on the panel bending pad”.
In a similar field of endeavor, Tomokawa teaches a touch display panel where a flexible circuit board 113 for a display panel 112 forms a panel bending pad to the back of display 112 and flexible circuit board 122 for a touch screen panel 121 bends around and is fixed to the formed panel bending pad of flexible circuit board 113 (Figure 7, Paragraphs [0055] and [0057]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and the flexible printed circuit is fixed on the panel bending pad” because one having ordinary skill in the art would want to connect to functioning circuitry on the back (Tomokawa, Paragraph [0060], Lines 1 – 6). 
Regarding Claim 19, Li and Tomokawa, the combination of hereinafter referenced as LT, disclose/ teach everything claimed as applied above (See Claim 19). In addition, Li discloses “further comprising: a polarizer arranged on a side of the touch layer away from the flexible display panel” (Figure 3 and Item 140 ‘polarizer’ (Notice that polarizer 140 is arranged on a side of the touch substrate 200 that is away from the flexible display substrate 110.)), “and a cover plate arranged on the polarizer” (Figure 3 and Item 500 ‘protective cover plate’ (Notice that protective cover plate 500 is arranged on the polarizer 140.)).
Regarding Claim 20, LT disclose/ teach everything claimed as applied above (See Claim 18). Specifically, Li discloses “A display device” (Figure 3 and at least Item 110 ‘display substrate’), but fails to solely disclose “the touch display module of Claim 18”. However, looking to the rejection of Claim 18 above, the combination of LT provides for “the touch display module of Claim 18” and provides reasoning for making the combination. Therefore, Claim 20 is rejected under the disclosures of Li in view of the teachings of Tomokawa for the same reasoning set forth in the rejection of Claim 18 above. 
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It has been shown in the prior art of record to provide for the limitations of Claim 11 (See above). However, it has not been shown in the prior art of record to provide for the limitations of Claim 12 in combination with those of Claim 11, or for the combination of the limitations of Claims 12 and 13 (through the dependency of Claim 13) in combination with those of Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 16, 2022